






LIMELIGHT NETWORKS, INC.


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to the Employment Agreement (the “Amendment”) is made
effective as of January 1, 2015 (the “Effective Date”), by and between Limelight
Networks, Inc. (the “Company”) and Sajid Malhotra (the “Executive”).
RECITALS
A.The Company and Executive entered into that certain Employment Agreement dated
as of March 24, 2014 (the “Agreement”); and
B.The Company and Executive desire to amend the Agreement to modify certain
existing aspects of Executive’s employment with the Company. Defined terms used
in this Amendment identified with an initial capital letter have the meaning
given such terms in the Agreement.


NOW, THEREFORE, the Company and Executive agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:


AGREEMENT
1.Duties and Scope of Employment. As of the Effective Date, Executive’s Title
will be Chief Strategy Officer with oversight over Procurement, Facilities and
Investor Relations. Furthermore, the following sentences will be removed from
Section 1(a) of the Agreement:


Executive will also be responsible for designing and implementing an enterprise
wide procurement function. A significant component of Executive’s responsibility
will be the execution and timely and successful completion of special projects
assigned from time to time by the CFO or CEO (as reasonably assigned consistent
with Executive’s position within the Company).


2.Duties and Scope of Employment. The following shall be added to Section 1(b)
of the Agreement:
(b)    Subject to prior approval of the CEO and, in appropriate cases (as
determined by the Company) the prior approval of the Audit Committee of the
Board (which approval will not be unreasonably withheld), Executive may also
serve on the board(s) of for-profit business associations provided such
participation does not interfere with Executive’s performance of his obligations
to the Company, are disclosed in writing to the Company, are consistent with the
terms of Executive’s employment with the Company (including without limitation
the restrictive covenants in the Confidential Information Agreement, as defined
in Section 12 below) and are consistent with the Company’s policies (including
without limitation the Company’s Code of Business Conduct).

1



--------------------------------------------------------------------------------






3.Compensation. Section 3(a) and 3(b) of the Agreement is modified to read in
its entirety as follows:
(a)Base Salary. Commencing with the Effective Date, the Company will pay
Executive an annual salary of $250,000 as compensation for his services (such
annual salary, as is then effective, to be referred to herein as “Base Salary”).
Executive’s Base Salary will be subject to annual review. The Base Salary will
be paid periodically in accordance with the Company’s normal payroll practices
and will be subject to the usual, required withholdings.
(b)Annual Incentive. Executive will be eligible to receive annual cash
incentives payable for the achievement of performance goals established by the
Board or by the Compensation Committee of the Board (the “Committee”). During
calendar year 2015, Executive’s target annual incentive (“Target Annual
Incentive”) will be $200,000. The actual earned annual cash incentive, if any,
payable to Executive for any performance period will depend upon the extent to
which the applicable performance goal(s) specified by the Committee are
achieved. Any annual cash incentives earned pursuant to this Section 3(b) will
be paid to Executive as soon as reasonably practicable following the date on
which such annual cash incentives are earned, but in no event will be paid later
than March 15th of the year following the year in which such annual cash
incentives are earned. To be eligible to receive the earned annual cash
incentive payment, Executive must be an employee of the Company on the actual
bonus payment date, provided however Executive will remain eligible to receive
his annual cash incentive amount if he is terminated by the Company without
Cause or Executive resigns with Good Reason after December 31 of the year to
which the annual cash incentive payment relates and before the actual bonus
payment date. For clarity, Executive will not be eligible for an annual cash
incentive payment if he voluntarily resigns without Good Reason or is terminated
for Cause prior to the actual bonus payment date.
4.
Compensation. Section 3(c) of the Agreement is deleted in its entirety, except
that “Target Annual Compensation” will now be defined as Target Annual Incentive
and Base Salary.

5.
Compensation. The following will be added as new Section 3(d)(iv) of the
Agreement:

(iv)    In the event that the Company consummates a Change of Control
transaction (as defined below), 50% of Executive’s then outstanding unvested
Equity Awards will vest immediately with such vesting being applied in reverse
order such that the Equity Awards with the latest vesting date first become
non-forfeitable under this provision provided that there remain at least six (6)
months of vesting term remain after application of the reverse order vesting. In
the event Executive’s employment is terminated in connection with a Change of
Control, the balance of Executive’s then outstanding Equity Awards may vest as
provided in Section 7(b) below.    
1.    Employee Benefits. Sections 4(a) and 4(b) of the Agreement is modified to
read in its entirety as follows:
(a)Generally. Executive will be eligible to participate in accordance with the
terms of all Company employee benefit plans, policies, arrangements and
perquisites that are applicable to other senior officers of the Company.

2



--------------------------------------------------------------------------------






(b)Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy for other vice president level officers as such
policy exists from time to time, provided that, if the Company (or any successor
in interest) adopts a paid vacation policy that accrues a specified amount of
time for vice president level officers, then Executive will accrue no less than
five (5) weeks annually.
2.    Termination of Employment. The second sentence of Section 6 will be
modified as follows:
In the event Executive’s employment with the Company terminates for any reason
(other than Cause), Executive will be entitled to exercise any outstanding
vested stock options until the first to occur of: (i) the date that is one (1)
year following the later of such termination of employment or the date upon
which Executive ceases to be a Service Provider (as defined in the Plan), (ii)
the applicable scheduled expiration date of such award (in the absence of any
termination of employment) as set forth in the award agreement, or (iii) the ten
(10) year anniversary of the award’s original date of grant.
3.    Excise Tax. The following paragraph will be added to the end of Section 9:
The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the change of control resulting in the
parachute payment shall perform the foregoing calculations. If the accounting
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the change of control, the Company shall
appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive, provided
that nothing in this paragraph shall prevent Executive from challenging any such
“excess parachute payment” or excise tax determination directly with the
Internal Revenue Service.
9.
Definitions. The definition in Section 10(d) for “In Connection with a Change of
Control” is modified to read in its entirety as follows:

(d)    In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated within three (3)
months prior to the execution of an agreement that results in a Change of
Control or twelve (12) months following a Change of Control.
10.
Definitions. The definition in Section 10(e)(iv) for “Good Reason” shall be
replaced in its entirety as follows:


3



--------------------------------------------------------------------------------






(iv)    A material change in the geographic location from which Executive must
perform services (that is, a requirement that Executive re-locate his permanent
residence from his then-current location or travel for business more than 10
calendar days each month), or
11.
Definitions. The last paragraph in the definition in Section 10(e) for “Good
Reason” is modified to read in its entirety as follows:

Executive will not resign for Good Reason without first providing the Company
with written notice within thirty (30) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days.
12.    Full Force and Effect. To the extent not expressly amended hereby, the
Agreement remains in full force and effect.
IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.
SAJID MALHOTRA
LIMELIGHT NETWORKS, INC.

/s/ Sajid Malhotra                     /s/ Robert A. Lento                
Signature    Signature
Sajid Malhotra        Robert A. Lento    
Executive    Chief Executive Officer    
    


6/18/15                        6/18/15                
Date                            Date

4

